Citation Nr: 1105753	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial evaluation for a depressive 
disorder, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from December 1970 to December 
1971 and from February 1973 to July 1975.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2008 decision, by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO) that  granted service connection for depressive disorder and 
assigned a 10 percent rating, effective July 7, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record shows that the Veteran receives regular VA treatment 
for his psychiatric condition.  Pertinent records of his VA care, 
however, dated since January 2009, have not been associated with 
the claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason, the Board has no discretion and must remand the 
claim.

Additionally, in light of the likely outstanding records, the 
Board finds that after associating his VA treatment records with 
the claims folder, the Veteran must be afforded a contemporaneous 
VA psychiatric examination.  See Stefl v. Nicholson, 21 Vet. App. 
120, 125 (2007) (an adequate VA medical examination must consider 
the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA 
treatment and/or hospitalization records 
related to the Veteran's psychiatric 
treatment, dated since January 2009.  Any 
negative response should be in writing, 
and associated with the claims folder.

2.  After associating all outstanding 
records with the claims folder, afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and severity of 
his psychiatric disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should report all pertinent findings and 
estimate the Veteran's Global Assessment of 
Functional (GAF) Scale score and comment on 
his social and occupational impairment 
related to his psychiatric disability.  The 
examiner should set forth a complete 
rationale for all findings and conclusions in 
a legible report.  

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted in 
full, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

